        Case 2:20-cv-01158-BWA-DMD Document 9 Filed 04/30/20 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


LONNIE SYKES                                                                       CIVIL ACTION

VERSUS                                                                             NO. 20-1158

BLUEGREEN VACATIONS                                                                SECTION M (3)
UNLIMITED INC., ET AL.

                                             ORDER & REASONS
         On April 16, 2020, defendant Bluegreen Vacations Unlimited, Inc. (“BVI”) filed a

motion to dismiss under Rules 12(b)(2), 12(b)(3), 12(b)(6), and 12(b)(7) of the Federal Rules of

Civil Procedure for lack of personal jurisdiction, improper venue, failure to state a claim, and

failure to join a party under Rule 19, or alternatively, to transfer venue under 28 U.S.C. § 1404(a)

or § 1406(a).1 The motion was set for submission on May 7, 2020.2 Local Rule 7.5 of the

United States District Court for the Eastern District of Louisiana requires that a memorandum in

opposition to a motion must be filed no later than eight days before the noticed submission date,

which in this case was April 29, 2020. Plaintiff Lonnie Sykes, who is represented by counsel,

has not filed a memorandum in opposition to BVI’s motion.

         Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,3

         1
            R. Doc. 5.
         2
            R. Doc. 5-4.
          3
            Sykes alleges that, on January 2, 2019, he was injured in a slip-and-fall accident at a BVI vacation rental
property in Gatlinburg, Tennessee. R. Doc. 1-2 at 4. On December 30, 2019, he filed this personal injury action in
the Civil District Court for the Parish of Orleans, State of Louisiana. Id. BVI removed the action to this Court
alleging diversity subject-matter jurisdiction, and stating that it is incorporated, and maintains its principal place of
business, in Florida. R. Doc. 1 at 5. BVI also stated that Sykes filed an identical action in Tennessee for the same
accident and that action remains pending in the United States District Court for the Eastern District of Tennessee.
Id. at 4.
          Federal Rule of Civil Procedure 12(b)(2) confers a right to dismissal of claims against a defendant where
personal jurisdiction is lacking. Personal jurisdiction is “an essential element of the jurisdiction of a district court,
without which the court is powerless to proceed to an adjudication.” Ruhrgas AG v. Marathon Oil Co., 526 U.S.
574, 584 (1999) (internal quotation marks omitted). A federal court may exercise personal jurisdiction over a non-
resident defendant if (1) the forum state’s long-arm statute confers personal jurisdiction over the defendant, and (2)
the exercise of personal jurisdiction comports with due process under the United States Constitution. Electrosource,
        Case 2:20-cv-01158-BWA-DMD Document 9 Filed 04/30/20 Page 2 of 2




         IT IS ORDERED that BVI’s motion to dismiss for lack of personal jurisdiction is

GRANTED as unopposed, and Sykes’s claims against BVI are DISMISSED WITHOUT

PREJUDICE.

         New Orleans, Louisiana, this 30th day of April, 2020.




                                                                ________________________________
                                                                BARRY W. ASHE
                                                                UNITED STATES DISTRICT JUDGE




Inc. v. Horizon Battery Techs., Ltd., 176 F.3d 867, 871 (5th Cir. 1999). Louisiana’s “long-arm statute authorizes the
exercise of personal jurisdiction to the limits of due process.” Choice Healthcare, Inc. v. Kaiser Found. Health Plan
of Colo., 615 F.3d 364, 365 (5th Cir. 2010). Hence, “the Court need only consider whether the exercise of
jurisdiction in this case satisfies federal due process requirements.” Embry v. Hibbard Inshore, LLC, 2019 WL
2744483, at *2 (E.D. La. July 1, 2019) (citing Dickson Mar. Inc. v. Panalpina, Inc., 179 F.3d 331, 336 (5th Cir.
1999)).
          An individual’s liberty interest is protected by federal due process through the requirement that individuals
have “fair warning that a particular activity may subject [them] to the jurisdiction of a foreign sovereign.” Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (quoting Shaffer v. Heitner, 433 U.S. 186, 218 (1977) (Stevens,
J., concurring)). For purposes of personal jurisdiction, the due-process inquiry determines whether the defendant
has purposefully availed itself of the benefits and protections of the forum state through “minimum contacts” with
the forum, and whether the exercise of jurisdiction over the defendant “does not offend traditional notions of fair
play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).
          Personal jurisdiction may be general or specific. Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 271
(5th Cir. 2006). For a court to exercise general jurisdiction, the defendant’s contacts with the forum must be “so
continuous and systematic” as to render the defendant “at home” in the forum state. Daimler AG v. Bauman, 571
U.S. 117, 127 (2014) (place of incorporation and principal place of business are paradigm bases for general
jurisdiction over a corporation) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919
(2011)). To exercise specific jurisdiction, a court must determine:
          (1) whether the defendant has minimum contacts with the forum state, i.e., whether it purposely
          directed its activities toward the forum state or purposefully availed itself of the privileges of
          conducting activities there; (2) whether the plaintiff’s cause of action arises out of or results from
          the defendant’s forum-related contacts; and (3) whether the exercise of personal jurisdiction is fair
          and reasonable.
Seiferth, 472 F.3d at 271 (quoting Nuovo Pignone, SpA v. STORMAN ASIA M/V, 310 F.3d 374, 378 (5th Cir. 2002)).
          Here, there appears to be no basis upon which to exercise either general or specific personal jurisdiction
over BVI in Louisiana. Louisiana is not the state of BVI’s incorporation or its principal place of business; BVI
submits that it is not otherwise “at home” in Louisiana; and the accident at issue is alleged to have occurred in
Tennessee. Rather, the only alleged contact with Louisiana is that Sykes happens to live here. The plaintiff’s
contacts with the forum state, by themselves, cannot supply the constitutional nexus required to exercise personal
jurisdiction over a defendant there.


                                                          2
